Title: From Thomas Jefferson to Mary Jefferson Eppes, 4 January 180[1]
From: Jefferson, Thomas
To: Eppes, Mary Jefferson



Edgehill Jan: 3. 1801.

Washington Jan. 4. 1800. [i.e., 1801] Your letter, my dear Maria, of Dec. 28. is just now recieved, and shall be instantly answered, as shall all others recieved from yourself or mr Eppes. this will keep our accounts even, and shew by the comparative promptness of reply which is most anxious to hear from the other. I wrote to mr Eppes Dec. 23. but directed it to Petersburg. hereafter it shall be to City point. I went yesterday to Mount Vernon, where mrs Washington & mrs Lewis enquired very kindly after you. mrs Lewis looks thin, & thinks herself not healthy; but it seems to be more in opinion than any thing else. she has a child of very uncertain health.—the election is understood to stand 73. 73. 65. 64. the Federalists were confident at first they could debauch Colo. B. from his good faith by offering him their vote to be President, and have seriously proposed it to him. his conduct has been honorable & decisive, and greatly embarrasses them. time seems to familiarise them more & more to acquiescence, and to render it daily more probable they will yield to the known will of the people, and that some one state will join the eight already decided as to their vote. the victory of the republicans in N. Jersey, lately obtained, by carrying their whole congressional members on an election by general ticket, has had weight on their spirits. should I be destined to remain here, I shall count on meeting you & mr Eppes at Monticello the first week in April, where I shall not have above three weeks to stay. we shall there be able to consider how far it will be practicable to prevent this new destination  from shortening the time of our being together. for be assured that no considerations in this world would compensate to me a separation from yourself & your sister. but the distance is so moderate that I should hope a journey to this place would be scarcely more inconvenient than one to Monticello. but of this we will talk when we meet there, which will be to me a joyful moment. remember me affectionately to mr Eppes; and accept yourself the effusions of my tenderest love. Adieu my dearest Maria.
